Citation Nr: 0114681	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran does not have a current bilateral hearing 
loss disability for VA purposes.  There is no evidence of 
compensable hearing loss disability within one year after his 
separation from service. 

3.  There is no competent medical evidence that relates the 
veteran's reported tinnitus to his period of active duty 
service.


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred during active duty 
service, may not be presumed to have been incurred in 
service, and is not otherwise related to service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098- 99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
1991); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.385 (2000).   

2.  Tinnitus was not incurred during active duty service and 
is not otherwise related to service.  Veterans Claims  
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat.  
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.  
§ 5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R.  §§ 
3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).   

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
has provided all due notice to the veteran and his 
representative with respect to his claim.  In this regard, 
the Board notes that the veteran indicated that he wished to 
have a hearing at the RO before a hearing officer and that if 
this were not decided in his favor, he wished to have a 
hearing before the Board at the RO.  The record indicates 
that a hearing was scheduled for February 1999, and the 
veteran requested it be postponed.  Another hearing was 
scheduled in June 1999 and the veteran apparently failed to 
appear.  A hearing before the Board was scheduled in March 
2001, and the veteran did not appear.  It appears that the 
notification of the March 2001 hearing was returned to the RO 
as undeliverable.  

The veteran had been afforded a VA examination.  He has not 
identified any VA or private medical or other records that 
should be secured to support his claim, and he has indicated 
that he has not received any medical treatment for either 
disability.  The service medical records appear to be 
complete.  In addition, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384,  
392-94 (1993).

Factual Background

The veteran's DD 214 shows a specialty of infantryman for 3 
years and 8 months.   

The veteran's March 1987 enlistment examination included an 
audiology examination.  Pure tone thresholds, in decibels  
(dB), were as follows:

HERTZ at 500 1000 2000 3000 4000 

RIGHT 5, 0, 5, 5, 0:   LEFT 0, 0, 5, 5, 0

He did not report any hearing loss on the accompanying report 
of medical history, and his hearing profile was 1.  The 
veteran underwent several inservice audiometric examinations, 
(June 1988, June 1990 and March 1991), and none indicated 
that the veteran had a hearing loss by VA standards.  In 
addition, there are no complaints or diagnoses of tinnitus 
during service.   

On the authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
05
30
LEFT
05
05
10
10
25







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and the left ear.

The veteran reported having a high pitched tinnitus, that was 
bilateral and constant with the onset in 1990 while in the 
military from exposure to gunfire.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R.  § 
3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v.  
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.  
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542,  
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v.  
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at  
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word  
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in-service.  38 U.S.C.A.  §§ 1113(b), 
1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A.  § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A.  § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including organic diseases of the nervous system, 
such as hearing loss). 


1.  Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the report of the January 1997 audiology 
examination fails to demonstrate current hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  Service 
connection may be established only if there is a present 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed.  
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225  
(1992).  The Board also notes that, while there were elevated 
pure tone thresholds demonstrated during service, these were 
out of the range that VA uses for evaluating hearing, and 
thus by VA standards, the veteran did not have a hearing loss 
during service.   Finally, the Board finds no evidence of 
hearing loss disability to a compensable degree within one 
year after the veteran's separation from service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hearing loss.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat.  2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.  § 5107); 38 U.S.C.A. §§ 1110, 1112, 
1131; 38 C.F.R. §§ 3.102,  3.303, 3.307, 3.385.  

2.  Tinnitus

The veteran seeks service connection for tinnitus.   
Generally, to establish service connection, there must be 
medical evidence of a current disability, medical evidence, 
or in certain circumstances lay evidence, of the in-service 
incurrence of a disease or injury, and medical evidence of a 
connection between the current disability and service.  Pond  
v. West, 12 Vet. App. 341, 346 (1999).  On this point, the 
Board emphasizes that tinnitus has a variety of possible 
causes, such that the etiology of tinnitus is not amenable to 
lay observation.  Therefore, competent medical evidence is 
required to establish its etiology.  Savage, 10 Vet. App. at  
495.  As a lay person, the veteran is not competent to offer 
an opinion as to etiology, a matter that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board notes a finding on VA examination of 
tinnitus, onset in 1990 due to exposure to gunfire.   The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be not better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1992).  Here 
the examiner did not render an opinion based on medical 
expertise, but merely documented what the veteran had 
reported.  Thus, there is no competent medical evidence of a 
connection between the reported tinnitus and active duty 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for tinnitus.  
Veterans Claims Assistance Act of 2000, Pub.  L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A.  §§ 1110, 1131; 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is denied.  


Service connection for tinnitus is denied.   




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

